     Case 3:20-cv-02160-JLS-DEB Document 34 Filed 02/26/21 PageID.405 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   UPSTREM, INC., a California                       Case No.: 20-cv-2160 JLS (DEB)
     corporation
12                                                     ORDER GRANTING EX PARTE
                                                       APPLICATION FOR LEAVE TO
13                                    Plaintiff,
                                                       FILE MEMORANDA IN EXCESS
14   v.                                                OF PAGE LIMITATION
15   BHFO, INC., an Iowa corporation
                                                       (ECF No. 32)
16
                                    Defendant.
17
18         Presently before the Court is Defendant BHFO, Inc.’s Ex Parte Application for
19   Leave to File Memoranda in Excess of the Local Rule 7.1(h) Page Limitation (ECF No.
20   32). Good cause appearing, the Court GRANTS the ex parte Application. Defendant’s
21   two motions (ECF Nos. 23, 26) may exceed the 25-page limitation by 7 pages for a total
22   of 32 pages.
23         IT IS SO ORDERED.
24   Dated: February 25, 2021
25
26
27
28
                                                   1

                                                                             20-cv-2160 JLS (DEB)
